Order entered July 2, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00436-CV

             HOLLY BONE A/K/A HOLLY MARTIN, Appellant

                                         V.

                   DAVID TYLER MOSS, ET AL., Appellee

                 On Appeal from the 68th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. DC-20-09893

                                     ORDER

      By order dated June 30, 2021 we ordered the clerk’s and reporter’s record be

filed by July 29, 2021. Before the Court is appellant’s “Memorandum” informing

the Court that the records in this accelerated appeal should be filed within ten days

rather than thirty days. See TEX. R. APP. P. 35.1(b). The reporter’s record has been

filed. Accordingly, we MODIFY our June 30th order as follows. We ORDER

Felica Pitre, Dallas County District Clerk to file the clerk’s record on or before

July 12, 2021.
      We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Pitre; Antoinette Reagor, Official Court Reporter for the 68th Judicial District

Court; and, all parties.




                                           /s/   CRAIG SMITH
                                                 JUSTICE